NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                  Argued November 17, 2009
                                  Decided November 18, 2009


                                               Before
                               FRANK H. EASTERBROOK, Chief Judge
                               ILANA DIAMOND ROVNER, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 09-1482
C OY J. THOMAS,                                                   Appeal from the United
        Plaintiff-Appellant,                                      States District Court for the
                                                                  Central District of Illinois.
               v.
                                                                  No. 08-3021
MICHAEL J. ASTRUE,                                                Jeanne E. Scott, Judge.
Commissioner of Social Security,
     Defendant-Appellee.


                                                Order

    At the end of 1997, Coy Thomas sold his business and retired. His eligibility for So-
cial Security disability benefits expired five years later, on December 31, 2002. In Janu-
ary 2004 he applied for disability benefits, contending that he had been disabled since
spring 2002, when he was diagnosed with chronic lymphocytic leukemia. An adminis-
trative law judge rejected this application, and a district judge declined to set aside the
administrative decision.
    The record shows that Coy has received chemotherapy several times, starting in
September 2003, and that the disease has gone into remission on occasion only to recur.
No one doubts that leukemia often is disabling. Coy’s problem is that physicians who
evaluated him in 2002 found his condition to be asymptomatic—not only that tests did
not reveal symptoms, but also that Coy did not even report symptoms. And unless the
symptoms of the disease prevented him from working before the end of 2002, he is not
entitled to benefits. Coy replies that there were no medical evaluations between Sep-
tember 2002 and the end of his eligibility; he asserts that by the end of 2002 he was too
fatigued to have worked. The ALJ did not believe this, however, concluding that by
2007 (when the hearing was held) Coy may have confused his condition in 2002 with his
condition in 2003 and later. No contemporaneous record supports a conclusion that
No. 09-1482                                                                          Page 2

leukemia produced disabling fatigue in 2002—and the ALJ was entitled to infer that, had
it done so, Coy would have paid his physicians a visit. All of the medical evidence in the
record supports the ALJ’s conclusion.
    Coy might have asked a specialist to infer from his condition in 2003 what his condi-
tion likely had been on the last day of 2002, but Coy did not do this. Instead he con-
tends that the ALJ should have secured such medical evidence without the need for a
request. In administrative law, as in litigation, the claimant bears the burden of proof
and production, see 20 C.F.R. §404.1512, but Coy maintains that SSR 83-20 and HALLEX
I-2-5-34 shift this burden to the Commissioner with respect to disability’s onset date.
That’s not so. These rulings give the ALJ an option without making it compulsory for
the ALJ to obtain additional medical evidence. See, e.g., Eichstadt v. Astrue, 534 F.3d 663,
667 (7th Cir. 2008). The ALJ did not abuse his discretion in deeming the record adequate
without exercising that option.
    Coy’s other appellate contention is that the ALJ failed to make a finding about his
credibility. The question at issue, however, is not whether Coy was telling deliberate
falsehoods, but whether he correctly remembered the time when his fatigue began to
be serious. The ALJ addressed that question directly and found as a fact that, whatever
Coy may have believed in 2007 about his condition in 2002, the medical evidence estab-
lishes that he was asymptomatic in 2002. Substantial evidence supports the administra-
tive decision, and no legal error undermines the ALJ’s conclusions.
                                                                                 AFFIRMED